                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 RUSSELL GAITHER,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-49

        v.

 STATE OF GEORGIA,

               Defendant.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 34). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court VACATES the Order granting Plaintiff in forma pauperis,

doc. 10, DISMISSES without prejudice Plaintiff’s Complaint under 28 U.S.C. § 1915(g), and

DENIES as moot Plaintiff’s pending Motions and requests for relief, docs. 4, 5, 20, 21, 22, 23,

24, 26, 27, 29, 31, 32. The Court DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 13th day of February, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
